Title: To John Adams from Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 12 July 1785
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)
To: Adams, John


          
            Sir!
            Amsterdam. 12th: July 1785.
          
          In answer to your favour of the 2d: of this Month, we are Sorry to Confirm your Idea that the Misfortune of Messrs: de La Lande & fynje is most probably irretrivable, and it proves Still more to be so in proportion, we get more acquainted with the nature of their Engagements with Mr: Geyer and the Gentlemen in America: we Shall endeavour to give you a General Idea of those Connexions, and don’t doubt but you will have opportunity to enquire more particularly about the same by one or other Gentlemen in London.
          De La Lande & fynje being people of Little property, but as they fancied in the Situation of doing good buziness in the American Trade fell upon the Idea of Establishing a fund for that purpose and opened a Subscription in the Year 1783. in which diffrent people toke Shares for the amount of ƒ240/m. to which according to the Conditions, they were obliged to add ƒ25000. which together made a fund of abt: ƒ265000. upon this fund they made diffrent expeditions of Goods to the Houses in Boston, Newyork, and Philadelphia, which we Mentioned in our letter to the Commissioners, of the Treasurÿ.— but being desirious to extend the Buziness to the Benifit of the Concerned they agreed with Mr: Geyer to establish a House in England, where they could get goods on long Credit. the Joint Capital was Stipulated at £30000.—of Which de La Lande & fynje were to furnish 2/3, and Geyer 1/3. De La Lande & fynje not only furnished their part in the Stock but yet more than £20,000.—Sterlg over and above it, but the Exports amounting to gether to more than £100,000, there Remains a Sum of £40,000, due to the Creditors in England. for which as we now hear, there is made an arrangement in London by Mr. Geyer, who is the actif partner of that partnership of Geyer & de la Lande & fynje QQ in Consequence of which powers are Send out by the last packet to attach the goods in Boston & Philadelphia, and, bills drawn in favour of the Said English Creditors, With order that all the bills or Remittances Shall be made over to Mr. Geyer. we observe that by this arrangement the English Creditors are Secured, because there is no probability that the Sale of the goods will neat less than their claim. we could wish that Congress and the dutch Creditors were in the Same Situation, and it has been from the beginning our View that it should become a General Masse and in Consequence of that idea we wrote to the Commissioners, that for the benefit of the Joint Concerned we hoped there would not be made attachement in America we Still think that would have been the fairest way, but we cannot Say, that we are att all pleased with the Settlement in England, and we apprehend it may be of bad Consequenses for the other Creditors. notwithstandig this we dont believe it would be prudent to oppose it, and to begin Expensive and uncertain Law-Suits in So Complicate a matter.— we do not Know to propose any thing to Secure the Intrest of our Constituents. unless it could be done with a good prospect in America (Since de La Lande & fynje have no property nor effects here, but almost outstanding in America) this Seems to be a Delicate matter, from diffrent considerations; For 1o: Congress has no claim to the Society of Geyer, de la Lande & fynje QQ to which the Stores belong, and 2o: It would hurt the American Credit, which is already So low, that it would be Very impolitic to expose it to Remarks of a new Kind and Certainly people here would not be pleased with attachements from the part of Congress. we think our Selves obliged to make this observation, from the desire we have to Act for the benefit of America, for we would be extreemly Sorry to give occasion, that the Confidence of the dutch Moneylenders for Congress, Should be lost only for the purpose of Saving a Sum of £10.000 Stlg: which is in our eyes of less Value for it, here nothing can be done, not only because de la Lande & fynje in their diffrent Relations have obtained Surcheance, but also because there is no property att all in Europe that can be attached.
          Mr: Danl: Parker offers to Charge himselves with all the goods, which were Send out by the Society of Geyer de la Lande & fynje QQ at the first cost, and to Run the Risk of Loss and profit, he would pay in 12 and 15 Years, and offers Security for the Double Amount in funds of the United States of America, which would be brought in the treasury books to the Credit of Houses there to appointed, till the payment of the whole Capital, and to pay an intrest of 5 perC he assumes that those funds are of the Same Nature & Solidity and of Consequence as Safe as the Dutch American Loans, and that his proofs were exposed to your Excellency, but that you decline to give a Certificate, because you thought it was not in your department. we could wish you had given it, and that it was practicable to Raise money here on that Security to Remove all difficulty, but we fear it will not Succeed and that every attempt to raise Loans for America will be unsuccesfull as long as the present Confusion in private and public busines Subsist, in America, which people are too much informed & is not likely to be Soon Remedied. Notwithstanding this the offer of Mr: Parker will be taken into Consideration, and there fore your opinion about the Security which he offers may be of Service, and we beg you’ll be So Kind to give it in Answer to this letter, and you would in the Same manner oblige us, by giving us notice of every Circumstance Relative to the American finances, which may be Known to you, in order that we may be able to Support its Credit as much as will be in our power.
          Messrs de la Lande & fynje will have a meeting next week of their Creditors and trustees will be appointed we Shall adsist to the Same to care the Intrest of Congress and advice the Result to your Excellency.
          Since we have no Opportunity here at present to forward Letters we pray you to forward the Contents of this letter to America, which Copy we Shall Send by the L’Orient packet.
          We have the honour to be with the utmost Consideration / Sir! / Your most humb: & obedt: servants
          
            Wilhem & Jan WillinkNichs. & Jacob van Staphorst
          
        